Exhibit 10.17

 

SHARE REPURCHASE AGREEMENT

 

THIS SHARE REPURCHASE AGREEMENT (this “Agreement”) is made as of the 18th day of
October, 2005, by and between Commerce 5, Inc., a Delaware corporation (the
“Seller”), and Click Commerce, Inc., a Delaware corporation (the “Company”).

 

WHEREAS, the Company issued certain shares of its common stock pursuant to an
Asset Purchase Agreement, dated February 2, 2005, by and among
ChannelWave, Inc., a Delaware corporation, CWV Acquisition Corp., a Delaware
corporation and a direct, wholly-owned subsidiary of the Company, and the
Company (the “Asset Purchase Agreement”);

 

WHEREAS, the Seller owns certain shares of the Company’s common stock issued in
connection with the Asset Purchase Agreement;

 

WHEREAS, the Company wishes to purchase from Seller, and Seller wishes to sell
to the Company, a total of 161,774 shares (the “Repurchased Shares”) of the
Company’s common stock issued in connection with the Asset Purchase Agreement,
upon the terms and subject to the conditions contained herein;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, the
Seller and the Company agree as follows:

 


1.                                       REPURCHASE.  SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, SIMULTANEOUSLY WITH THE EXECUTION OF THIS
AGREEMENT, THE COMPANY HEREBY PURCHASES, ACQUIRES AND TAKES ASSIGNMENT AND
DELIVERY FROM THE SELLER OF, AND THE SELLER HEREBY SELLS, ASSIGNS, TRANSFERS AND
DELIVERS TO THE COMPANY, ALL OF THE SELLER’S RIGHT, TITLE AND INTEREST IN AND TO
THE REPURCHASED SHARES (THE “REPURCHASE”).


 


2.                                       TOTAL CONSIDERATION.  IN CONSIDERATION
FOR THE REPURCHASED SHARES, THE COMPANY SHALL PAY TO THE SELLER $15.50 PER SHARE
OF THE COMPANY’S COMMON STOCK OR $2,507,497.00 IN THE AGGREGATE (THE “TOTAL
CONSIDERATION”) FOR ALL OF THE REPURCHASED SHARES.  IN CONNECTION WITH THE
REPURCHASE AND AS SOON AS REASONABLY PRACTICABLE FOLLOWING THE EXECUTION OF THIS
AGREEMENT, (I) THE SELLER SHALL TRANSFER TO THE COMPANY THROUGH PHYSICAL
DELIVERY OR CUSTOMARY DTC ELECTRONIC TRANSFER ALL OF THE REPURCHASED SHARES,
WHICH SHALL BE DULY ENDORSED TO THE COMPANY, AND (II) THE COMPANY SHALL PAY TO
THE SELLER THE TOTAL CONSIDERATION BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE
FUNDS TO AN ACCOUNT DESIGNATED BY THE SELLER PRIOR TO THE REPURCHASE.


 


3.                                       SELLER REPRESENTATIONS AND WARRANTIES. 
THE SELLER HEREBY REPRESENTS AND WARRANTS TO THE COMPANY AS FOLLOWS:


 


(A)                                  LEGAL AND BENEFICIAL OWNERS; TRANSFER.  AS
OF THE DATE OF THE REPURCHASE, THE SELLER IS THE LEGAL, AND SOLE RECORD AND
BENEFICIAL, OWNER OF THE REPURCHASED SHARES, AND SUCH REPURCHASED SHARES ARE
FREE OF ALL ADVERSE CLAIMS, RIGHTS, OPTIONS TO ACQUIRE, CHARGES, RESTRICTIONS,
COMMITMENTS, LIENS OR ENCUMBRANCES, AND THE TRANSFER OF SUCH REPURCHASED SHARES
TO THE COMPANY PURSUANT TO THE REPURCHASE WILL TRANSFER TO THE COMPANY GOOD AND
VALID TITLE TO SUCH REPURCHASED SHARES, FREE OF ALL ADVERSE CLAIMS, RIGHTS,
OPTIONS TO ACQUIRE, CHARGES, RESTRICTIONS, COMMITMENTS, LIENS OR ENCUMBRANCES. 
THE SELLER IS NOT A PARTY TO, NOR IS THE SELLER AWARE OF, ANY VOTING AGREEMENT,
VOTING TRUST OR SIMILAR AGREEMENT OR ARRANGEMENT RELATING TO THE REPURCHASED
SHARES.  THE SELLER HAS NOT SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
ANY OF THE REPURCHASED SHARES OR ANY

 

--------------------------------------------------------------------------------


 


INTEREST THEREIN TO ANY OTHER PERSON, AND THERE ARE NO OUTSTANDING OPTIONS,
RIGHTS, CALLS, COMMITMENTS OF ANY KIND RELATING TO, OR ANY PRESENTLY EFFECTIVE
AGREEMENTS OR UNDERSTANDINGS WITH RESPECT TO, ANY OF THE REPURCHASED SHARES THAT
WOULD AFFECT OR PREVENT THE SALE OF THE REPURCHASED SHARES TO THE COMPANY AS
CONTEMPLATED BY THIS AGREEMENT;


 


(B)                                     ORGANIZATION AND GOOD STANDING.  THE
SELLER IS A CORPORATION, DULY ESTABLISHED, ORGANIZED AND VALIDLY EXISTING UNDER
THE LAWS OF THE JURISDICTION OF ITS ESTABLISHMENT;


 


(C)                                  POWER AND AUTHORITY.  THE SELLER HAS FULL
POWER, AUTHORITY AND RIGHT TO EXECUTE, DELIVER AND PERFORM THIS AGREEMENT AND
HAS TAKEN ALL NECESSARY ACTION TO AUTHORIZE THE EXECUTION, DELIVERY AND
PERFORMANCE BY IT OF THIS AGREEMENT;


 


(D)                                 DUE EXECUTION.  THIS AGREEMENT HAS BEEN DULY
EXECUTED AND DELIVERED BY THE SELLER AND IS A LEGAL, VALID AND BINDING
INSTRUMENT ENFORCEABLE AGAINST THE SELLER IN ACCORDANCE WITH ITS TERMS, EXCEPT
AS SUCH ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY AND OTHER
SIMILAR LAWS RELATING TO THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND TO
GENERAL PRINCIPLES OF EQUITY;


 


(E)                                  NO CONFLICT.  NEITHER THE EXECUTION AND
DELIVERY OF THIS AGREEMENT NOR THE CONSUMMATION OF THE TRANSACTIONS HEREIN
CONTEMPLATED, NOR COMPLIANCE WITH THE PROVISIONS HEREOF, WILL CONFLICT WITH OR
RESULT IN A BREACH OF, OR CONSTITUTE A DEFAULT (WITH NOTICE OR PASSAGE OF TIME
OR BOTH) UNDER ANY PROVISION OF ANY LAW, GOVERNMENTAL RULE, REGULATION,
JUDGMENT, DECREE OR ORDER BINDING ON THE SELLER OR THE CHARTER, BYLAWS, OR TRUST
DOCUMENTS OF THE SELLER OR ANY PROVISION OF ANY MORTGAGE, INDENTURE, CONTRACT,
AGREEMENT OR OTHER INSTRUMENT TO WHICH THE SELLER IS A PARTY OR BY WHICH IT OR
THE REPURCHASED SHARES ARE BOUND;


 


(F)                                    REVIEW OF AGREEMENT.  THE SELLER HAS
CAREFULLY READ EACH PROVISION OF THIS AGREEMENT AND, TO THE EXTENT IT DESIRED,
HAS DISCUSSED THIS AGREEMENT WITH ITS LEGAL COUNSEL AND FINANCIAL ADVISORS;


 


(G)                                 REVIEW OF INFORMATION.  THE SELLER HAS
RECEIVED AND CAREFULLY REVIEWED THE INFORMATION PROVIDED BY THE COMPANY IN
CONNECTION WITH ITS CURRENT BUSINESS OPERATIONS AND PLANS, INCLUDING THE
CONFIDENTIAL INFORMATION PROVIDED PURSUANT TO THE CONFIDENTIALITY AGREEMENT
BETWEEN THE SELLER AND THE COMPANY DATED OCTOBER 13, 2005 THROUGH BOTH TELEPHONE
DISCUSSIONS WITH THE COMPANY’S SENIOR MANAGEMENT AND IN THE CONFIDENTIAL
INFORMATION MEMORANDUM, DATED OCTOBER 18, 2005, FROM JOHN TUHEY OF THE COMPANY
(COLLECTIVELY, THE “INFORMATION”).  THE SELLER ALSO ACKNOWLEDGES THAT IT HAS
BEEN MADE AWARE THAT THE COMPANY ALSO FILES ANNUAL, QUARTERLY AND CURRENT
REPORTS, PROXY STATEMENTS AND OTHER INFORMATION WITH THE SECURITIES AND EXCHANGE
COMMISSION (THE “COMMISSION”), AND THAT THE SELLER HAS BEEN INFORMED THAT THESE
FILINGS ARE AVAILABLE ON THE INTERNET AT THE COMMISSION’S WEBSITE AT WWW.SEC.GOV
AND AT THE COMPANY’S WEBSITE AT WWW.CLICKCOMMERCE.COM.  THE SELLER HAS, TO THE
EXTENT IT DESIRED, HAD AN OPPORTUNITY TO REVIEW SUCH FILINGS, HAS HAD AN
OPPORTUNITY TO DISCUSS SUCH FILINGS WITH THE COMPANY AND ITS LEGAL COUNSEL AND
FINANCIAL ADVISORS AND HAS CONDUCTED SUCH INVESTIGATION OF THE COMPANY AS IT HAS
DEEMED APPROPRIATE AND HAS HAD THE QUESTIONS IT HAS ASKED OF THE COMPANY
ANSWERED TO ITS SATISFACTION;


 


(H)                                 SOPHISTICATION.  THE SELLER (I) IS A
SOPHISTICATED PERSON WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND THE ASSET PURCHASE AGREEMENT; (II) HAS MADE AN INFORMED DECISION
REGARDING ITS ENTRY INTO THIS AGREEMENT AND (III) HAS INDEPENDENTLY AND WITHOUT
RELIANCE UPON THE COMPANY OR ANY OTHER PARTY RELATED TO THE COMPANY, AND BASED
ON SUCH

 

2

--------------------------------------------------------------------------------


 


INFORMATION AS THE SELLER HAS DEEMED APPROPRIATE, MADE ITS OWN ANALYSIS AND
DECISION TO ENTER INTO THIS AGREEMENT;


 


(I)                                     CONSULTATION WITH COUNSEL.  THE SELLER
(I) FULLY UNDERSTANDS ITS RIGHTS TO DISCUSS ALL ASPECTS OF THIS AGREEMENT WITH
ITS ATTORNEYS, (II) HAS AVAILED ITSELF OF THIS RIGHT TO THE EXTENT IT DESIRED,
(III) HAS CAREFULLY READ AND FULLY UNDERSTANDS ALL OF THE TERMS OF THIS
AGREEMENT, (IV) HAS NOT TRANSFERRED OR ASSIGNED ANY RIGHTS OR CLAIMS THAT IT IS
HEREBY PURPORTING TO RELEASE HEREIN, (V) IS VOLUNTARILY, AND WITH PROPER AND
FULL AUTHORITY, ENTERING INTO THIS AGREEMENT, AND (VI) HAS CONSIDERED ALL OF ITS
RIGHTS AND CLAIMS CAREFULLY BEFORE EXECUTING THIS AGREEMENT;


 


(J)                                     BROKERS.  THE SELLER HAS NOT INCURRED,
NOR WILL IT INCUR, DIRECTLY OR INDIRECTLY, ANY LIABILITY FOR BROKERAGE OR
FINDERS’ FEES OR AGENTS’ COMMISSIONS OR INVESTMENT BANKERS’ FEES OR ANY SIMILAR
CHARGES IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.


 


4.                                       COMPANY REPRESENTATIONS AND
WARRANTIES.  THE COMPANY HEREBY REPRESENTS AND WARRANTS TO THE SELLER AS
FOLLOWS:


 


(A)                                  ORGANIZATION AND GOOD STANDING.  THE
COMPANY IS A CORPORATION, DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF THE STATE OF DELAWARE;


 


(B)                                 POWER AND AUTHORITY.  THE COMPANY HAS FULL
POWER, AUTHORITY AND RIGHT TO EXECUTE, DELIVER AND PERFORM THIS AGREEMENT AND
HAS TAKEN ALL NECESSARY ACTION TO AUTHORIZE THE EXECUTION, DELIVERY AND
PERFORMANCE BY IT OF THIS AGREEMENT;


 


(C)                                  DUE EXECUTION.  THIS AGREEMENT HAS BEEN
DULY EXECUTED AND DELIVERED BY THE COMPANY, AND IS A LEGAL, VALID AND BINDING
INSTRUMENT ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS, EXCEPT
AS SUCH ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY AND OTHER
SIMILAR LAWS RELATING TO THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND TO
GENERAL PRINCIPLES OF EQUITY; AND


 


(D)                                 NO CONFLICT.  NEITHER THE EXECUTION AND
DELIVERY OF THIS AGREEMENT NOR THE CONSUMMATION OF THE TRANSACTIONS HEREIN
CONTEMPLATED, NOR COMPLIANCE WITH THE PROVISIONS HEREOF, WILL CONFLICT WITH OR
RESULT IN A BREACH OF, OR CONSTITUTE A DEFAULT (WITH NOTICE OR PASSAGE OF TIME
OR BOTH) UNDER ANY PROVISION OF ANY LAW, GOVERNMENTAL RULE, REGULATION,
JUDGMENT, DECREE OR ORDER BINDING ON THE COMPANY OR THE CHARTER OR BYLAWS OF THE
COMPANY OR ANY PROVISION OF ANY MORTGAGE, INDENTURE, CONTRACT, AGREEMENT OR
OTHER INSTRUMENT TO WHICH THE COMPANY IS A PARTY OR BY WHICH IT IS BOUND.


 


5.                                       ADDITIONAL AGREEMENTS.  THE SELLER
HEREBY ACKNOWLEDGES, AGREES AND CONFIRMS THAT:


 


(A)                                  WAIVER.  THE SELLER HEREBY WAIVES ANY RIGHT
THAT THE UNDERSIGNED MAY HAVE UNDER THE ASSET PURCHASE AGREEMENT (INCLUDING
SECTION 4.14 THEREOF) RELATED TO THE ISSUANCE, REGISTRATION OR RESALE OF ANY AND
ALL COMPANY COMMON STOCK OWNED BY THE UNDERSIGNED, INCLUDING WITHOUT LIMITATION,
THE REPURCHASED SHARES;


 


(B)                                 ARM’S LENGTH NEGOTIATIONS.  THIS AGREEMENT
AND THE TERMS AND CONDITIONS HEREOF ARE THE RESULT OF ARM’S LENGTH NEGOTIATIONS
WITH THE COMPANY AND THE PER SHARE PRICE REFLECTED IN THE TOTAL CONSIDERATION
MAY BE MORE, LESS OR EQUAL TO THE PREVAILING MARKET PRICE OF THE COMPANY COMMON
STOCK AT THE TIME OF THE REPURCHASE.  THE SELLER ACKNOWLEDGES THAT THE COMPANY
HAS MADE

 

3

--------------------------------------------------------------------------------


 


NO REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY EXCEPT AS EXPRESSLY SET FORTH IN SECTION 4 OF
THIS AGREEMENT;

 


(C)                                  INFORMATION.  THE SELLER HEREBY
ACKNOWLEDGES THAT IT HAS BEEN AFFORDED (I) THE OPPORTUNITY TO ASK SUCH QUESTIONS
AS THE SELLER HAS DEEMED NECESSARY OF, AND TO RECEIVE ANSWERS FROM,
REPRESENTATIVES OF THE COMPANY CONCERNING THE TERMS AND CONDITIONS OF THIS
AGREEMENT AND THE INFORMATION AND (II) ACCESS TO INFORMATION ABOUT THE COMPANY
AND ITS FINANCIAL CONDITION, RESULTS OF OPERATIONS, BUSINESS, PROPERTIES,
MANAGEMENT AND PROSPECTS SUFFICIENT TO ENABLE IT TO EVALUATE THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.  THE SELLER ACKNOWLEDGES THAT IT HAS RECEIVED
AND REVIEWED A COPY OF THE ASSET PURCHASE AGREEMENT AND HAS RECEIVED AND
REVIEWED SUCH OTHER INFORMATION AND DOCUMENTS (INCLUDING THE INFORMATION AND THE
INFORMATION STATEMENT) AS IT HAS DEEMED NECESSARY; AND


 


(D)                                 RELEASE.  BY THE EXECUTION AND DELIVERY OF
THIS AGREEMENT AND ACCEPTANCE OF THE AMOUNTS PAYABLE IN RESPECT OF THE
REPURCHASED SHARES UNDER THIS AGREEMENT, THE SELLER (THE “RELEASOR”), ON BEHALF
OF ITSELF AND ITS HEIRS, LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS, HEREBY
RELEASES, ACQUITS AND FOREVER DISCHARGES, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE COMPANY, ANY SUBSIDIARY OR PARENT COMPANY OF THE COMPANY AND ANY
SUCCESSOR TO THE COMPANY (NOW OR HEREAFTER EXISTING) AND EACH OF THEIR
RESPECTIVE PAST, PRESENT OR FUTURE OFFICERS, MANAGERS, DIRECTORS, SHAREHOLDERS,
PARTNERS, MEMBERS, AFFILIATES, EMPLOYEES, COUNSEL AND AGENTS (EACH A “RELEASEE”)
OF, FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, CLAIMS, DEMANDS,
DAMAGES, JUDGMENTS, DEBTS, DUES AND SUITS OF EVERY KIND, NATURE AND DESCRIPTION
WHATSOEVER, INCLUDING WITH RESPECT TO THE REPURCHASED SHARES (COLLECTIVELY
“CLAIMS”), WHICH SUCH RELEASOR OR ITS HEIRS, LEGAL REPRESENTATIVES, SUCCESSORS
OR ASSIGNS EVER HAD, NOW HAS OR MAY HAVE AGAINST ANY RELEASEE ON OR BY REASON OF
ANY MATTER, CAUSE OR THING WHATSOEVER.  THE RELEASOR AGREES NOT TO, AND AGREES
TO CAUSE ITS RESPECTIVE AFFILIATES AND SUBSIDIARIES NOT TO, ASSERT ANY CLAIM,
DIRECTLY OR INDIRECTLY, AGAINST THE RELEASEES.  NOTWITHSTANDING THE FOREGOING,
EACH RELEASOR AND ITS RESPECTIVE HEIRS, LEGAL REPRESENTATIVES, SUCCESSORS AND
ASSIGNS RETAIN, AND DO NOT RELEASE, THEIR RIGHTS AND INTERESTS UNDER THE TERMS
OF THIS AGREEMENT OR UNDER THE TERMS OF THE ASSET PURCHASE AGREEMENT SOLELY TO
THE EXTENT OF THE RELEASOR’S RIGHT TO RECEIVE THAT PORTION OF ANY AMOUNTS THAT
MAY HEREAFTER BECOME PAYABLE OUT OF THE ESCROW ESTABLISHED THEREUNDER (OTHER
THAN WITH RESPECT TO ANY CLAIMS RELATED TO THE ISSUANCE, REGISTRATION OR
REPURCHASE OF THE REPURCHASED SHARES).


 


6.                                       APPLICABLE LAW.  THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS
OF THE STATE OF ILLINOIS WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF
LAW THEREOF.


 


7.                                       COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF
WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


8.                                       SUCCESSORS AND ASSIGNS.  THIS AGREEMENT
SHALL BE BINDING UPON, AND INURE TO THE BENEFIT OF, THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS, ASSIGNS, AND AFFILIATES, BUT SHALL NOT BE ASSIGNABLE BY
EITHER PARTY HERETO WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY HERETO.


 


9.                                       WAIVER.  NO PARTY MAY WAIVE ANY OF THE
TERMS OR CONDITIONS OF THIS AGREEMENT EXCEPT BY AN INSTRUMENT IN WRITING DULY
SIGNED BY EACH OF THE PARTIES.


 


10.                                 STOCK TRANSFER TAXES.  ANY STOCK TRANSFER
TAXES WITH RESPECT TO THE SURRENDER OF THE REPURCHASED SHARES WILL BE PAID BY
THE SELLER AND THE AMOUNT TO BE SO PAID BY THE SELLER WILL BE

 

4

--------------------------------------------------------------------------------


 


DEDUCTED FROM ANY FUNDS DISTRIBUTABLE BY THE COMPANY TO THE SELLER UNDER THIS
AGREEMENT.  IF, HOWEVER, PAYMENT FOR THE REPURCHASED SHARES IS TO BE MADE TO ANY
PERSON OTHER THAN THE SELLER, THE AMOUNT OF ANY STOCK TRANSFER TAXES (WHETHER
IMPOSED ON THE SELLER OR SUCH OTHER PERSON) PAYABLE ON ACCOUNT OF THE TRANSFER
TO SUCH PERSON WILL BE DEDUCTED FROM THE PAYMENT IF SATISFACTORY EVIDENCE OF THE
PAYMENT OF SUCH TAXES, OR EXEMPTION THEREFROM, IS NOT SUBMITTED.


 


11.                                 BACKUP FEDERAL INCOME TAX WITHHOLDING AND
SUBSTITUTE FORM W-9.  UNDER THE “BACKUP WITHHOLDING” PROVISIONS OF U.S. FEDERAL
TAX LAW, THE COMPANY MAY BE REQUIRED TO WITHHOLD A PORTION OF THE CONSIDERATION
FOR THE REPURCHASED SHARES.  TO PREVENT BACKUP WITHHOLDING, THE SELLER SHOULD
COMPLETE AND SIGN THE SUBSTITUTE FORM W-9 BELOW, AND EITHER:  (A) PROVIDE THE
SELLER’S CORRECT TAXPAYER IDENTIFICATION NUMBER (“TIN”) AND CERTIFY, UNDER
PENALTIES OF PERJURY, THAT THE TIN PROVIDED IS CORRECT (OR THAT SUCH HOLDER IS
AWAITING A TIN), AND THAT (I) THE SELLER HAS NOT BEEN NOTIFIED BY THE INTERNAL
REVENUE SERVICE (“IRS”) THAT THE SELLER IS SUBJECT TO BACKUP WITHHOLDING AS A
RESULT OF FAILURE TO REPORT ALL INTEREST OR DIVIDENDS, OR (II) THE IRS HAS
NOTIFIED THE SELLER THAT THE SELLER IS NO LONGER SUBJECT TO BACKUP WITHHOLDING;
OR (B) PROVIDE AN ADEQUATE BASIS FOR EXEMPTION.  IF “APPLIED FOR” IS WRITTEN IN
PART I OF THE SUBSTITUTE FORM W-9, THE COMPANY WILL RETAIN THE REQUIRED PORTION
OF ANY PAYMENT DURING THE SIXTY (60) DAY PERIOD FOLLOWING THE DATE OF THE
SUBSTITUTE FORM W-9.  IF THE SELLER FURNISHES THE REPRESENTATIVE WITH HIS OR HER
TIN WITHIN SIXTY (60) DAYS OF THE DATE OF THE SUBSTITUTE W-9, THE COMPANY WILL
REMIT SUCH AMOUNT RETAINED DURING THE SIXTY (60) DAY PERIOD TO THE SELLER, AND
NO FURTHER AMOUNTS WILL BE RETAINED OR WITHHELD FROM ANY PAYMENT MADE TO THE
SELLER THEREAFTER.  IF, HOWEVER, THE SELLER HAS NOT PROVIDED THE COMPANY WITH
ITS TIN WITHIN SUCH SIXTY (60) DAY PERIOD, THE COMPANY WILL REMIT SUCH
PREVIOUSLY RETAINED AMOUNTS TO THE IRS AS BACKUP WITHHOLDING AND WILL WITHHOLD
THE REQUIRED PORTION OF ANY PAYMENT IN RESPECT OF THE REPURCHASED SHARES MADE TO
THE SELLER THEREAFTER UNTIL THE SELLER FURNISHES A TIN TO THE COMPANY.  IN
GENERAL, AN INDIVIDUAL’S TIN IS THE INDIVIDUAL’S SOCIAL SECURITY NUMBER.  IF THE
COMPANY IS NOT PROVIDED WITH THE CORRECT TIN OR AN ADEQUATE BASIS FOR EXEMPTION,
THE SELLER MAY BE SUBJECT TO A $50 PENALTY IMPOSED BY THE IRS AND BACKUP
WITHHOLDING.


 

Failure to complete the Substitute Form W-9 will not, by itself, cause the
Repurchased Shares to be deemed invalidly delivered, but may require the Company
to withhold 28% of the amount of any payments in respect of such Repurchased
Shares made pursuant to this Agreement.  Backup withholding is not an additional
federal income tax.  Rather, the federal income tax liability of a person
subject to backup withholding will be reduced by the amount of tax withheld.  If
withholding results in an overpayment of taxes, a refund may be obtained from
the IRS.

 


12.                                 FEDERAL AND STATE INCOME TAX WITHHOLDING. 
AFTER WRITTEN NOTICE TO THE SELLER, THE COMPANY MAY WITHHOLD FEDERAL AND STATE
INCOME TAX REQUIRED TO BE WITHHELD UNDER APPLICABLE LAW FROM THE AMOUNTS PAYABLE
UNDER THIS AGREEMENT.


 


13.                                 ENTIRE AGREEMENT; AMENDMENT.  THIS AGREEMENT
CONSTITUTES THE ENTIRE AGREEMENT, AND SUPERSEDES ALL OTHER PRIOR AGREEMENTS AND
UNDERSTANDINGS, BOTH WRITTEN AND ORAL, AMONG THE PARTIES HERETO AND THEIR
AFFILIATES WITH RESPECT TO THE MATTERS SET FORTH IN THIS AGREEMENT.  THIS
AGREEMENT MAY NOT BE AMENDED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY THE
COMPANY AND THE SELLER TO WHICH THE AMENDMENT RELATES.


 


14.                                 CONFIDENTIALITY/PUBLIC ANNOUNCEMENTS.  THE
SELLER SHALL MAKE NO PUBLIC ANNOUNCEMENTS OR OTHERWISE COMMUNICATE WITH ANY NEWS
MEDIA OR ANY OTHER PERSON (OTHER THAN THE OTHER PARTY), WITH RESPECT TO THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY, WITHOUT PRIOR WRITTEN
CONSENT OF THE COMPANY.  THE COMPANY SHALL MAKE SUCH PUBLIC ANNOUNCEMENTS OR

 

5

--------------------------------------------------------------------------------


 


FILINGS WITH THE COMMISSION AS IT BELIEVES ARE REQUIRED BY APPLICABLE LAW, THE
COMMISSION OR THE NASDAQ NATIONAL MARKET OR DEEMED BY IT TO BE NECESSARY OR
APPROPRIATE UNDER THE CIRCUMSTANCES.  NOTHING CONTAINED HEREIN SHALL PREVENT
(A) THE COMPANY FROM PROMPTLY MAKING ALL FILINGS WITH GOVERNMENTAL AUTHORITIES
OR DISCLOSURES WITH THE NASDAQ NATIONAL MARKET, AS MAY, IN ITS JUDGMENT, BE
REQUIRED IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR (B) EITHER PARTY FROM
DISCLOSING THE TERMS OF THIS AGREEMENT TO SUCH PARTY’S LEGAL COUNSEL, FINANCIAL
ADVISORS OR ACCOUNTANTS IN FURTHERANCE OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT; PROVIDED, HOWEVER, THAT EACH SUCH PERSON SHALL BE OBLIGATED TO
MAINTAIN THE CONFIDENTIALITY OF THIS AGREEMENT IN ACCORDANCE HEREWITH.


 

15.                                 Expenses.  Whether or not the transactions
contemplated hereby are consummated, all costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby and
thereby shall be paid by the party incurring such expenses.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

 

 

SELLER:

 

 

 

 

 

Commerce 5, Inc.

 

 

 

 

 

 

 

 

By:

 /s/ Rob Hagen

 

 

 

Name: Rob Hagen

 

 

Title: CEO

 

 

 

 

 

 

 

 

COMPANY:

 

 

 

 

 

CLICK COMMERCE, INC.

 

 

 

 

 

 

 

 

By:

 /s/ John M. Tuhey

 

 

 

Name: John M. Tuhey

 

 

Title: General Counsel

 

--------------------------------------------------------------------------------